OPINION
By THE COURT:
Submitted upon motion of the defendant-appellant requesting that this court include in its entry of judgment an order that the sentence of the Common Pleas Court be stayed pending an appeal to the Supreme Court of Ohio.
Immediately upon receiving the above motion we contacted the Clerk of the Court of Appeals for Fayette County and were informed that the judgment entry, although not approved by counsel for appellant, affirming the conviction had been filed on the morning of this date, to wit, November 27, 1956. Had we noted the absence of approval of the entry by counsel for both parties we would have deferred our approval *555but .upon.the .filing of the entry this Court lost jurisdiction over the case. See State of Ohio v. Johnson, 88 Oh Ap 283.
The motion, will, therefore, be overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.